NATHAN, Judge
(specially concurring).
I agree with the majority in the outcome of this case. However, I respectfully disagree with the determination that the petitioner is not in custody. The definition of custody is not restricted to actual physical custody or imprisonment. See Hensley v. Municipal Court, San Jose-Milpitas Judicial District, 411 U.S. 345, 93 S.Ct. 1571, 36 L.Ed.2d 294.
It is my opinion that the petitioner is in custody, but the restraints on his liberty are not so severe as to justify a writ of habeas corpus which is an extraordinary remedy the use of which is limited to cases of special urgency. Petitioner in this case is seeking by habeas corpus to test the constitutionality of a statute prior to any physical detention and prior to trial when the restraints on his liberty are neither severe nor immediate.